Judgment, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered on or about November 15, 1995, which denied petitioner’s application for leave to serve a late notice of claim, unanimously affirmed, without costs.
Petitioner’s ignorance of the law is not an acceptable excuse for failing to serve a timely notice of claim (Turkenitz v City of New York, 213 AD2d 266), and the excuse that he did not appreciate the full extent of his injuries until two months after the accident cannot be accepted in the absence of any supporting medical evidence explaining, first, why the injury took so long to become apparent, and, second, why it might have prevented plaintiff from seeking the advice of an attorney for another three months (see, supra; compare, Myette v New York City Hous. Auth., 204 AD2d 54). Concur—Sullivan, J. P., Milonas, Rosenberger, Nardelli and Mazzarelli, JJ.